                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

EARNEST L. PHILLIPS,

                       Plaintiff,
                                                             Case No.: 2:19-cv-1120
vs.                                                          JUDGE GEORGE C. SMITH
                                                             Magistrate Judge Deavers

COLUMBUS POLICE DEPARTMENT, et al.,

                       Defendants.

                                             ORDER

        On April 17, 2019, the United States Magistrate Judge issued an Initial Screen Report and

Recommendation recommending that the Court dismiss Plaintiff’s action in its entirety failure to

state a claim on which relief may be granted. (See Initial Screen Report and Recommendation, Doc.

4). The parties were advised of their right to object to the Initial Screen Report and

Recommendation and of the consequences of their failure to do so. There has nevertheless been no

objection to the Initial Screen Report and Recommendation.

        The Initial Screen Report and Recommendation is hereby ADOPTED and AFFIRMED.

Plaintiff’s Complaint is hereby dismissed pursuant to 28 U.S.C. §§1915(e)(2)(B) and 1915A for

failure to state a claim on which relief may be granted. Further, pursuant to 28 U.S.C. §1915(a)(3),

an appeal of this Order would not be taken in good faith and therefore if Plaintiff moves for leave to

appeal in forma pauperis, such motion would be denied.

        The Clerk shall remove Document 4 from the Court’s pending motions list and close this
case.
               IT IS SO ORDERED.
                                                     /s/ George C. Smith__________________
                                                     GEORGE C. SMITH, JUDGE
                                                     UNITED STATES DISTRICT COURT
